In a proceeding, inter alia, to invalidate a petition designating Martin M. Psaty as a candidate in the Democratic Party primary election to be held on September 14, 1976 for the public office of State Assemblyman, 30th Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 20, 1976, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Kassoff at Special Term. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.